Citation Nr: 1756257	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for a lumbosacral strain.

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1971 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

These matters were remanded by the Board in April 2014 and June 2017 for further development and have since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Prior to December 12, 2015, the Veteran's lumbosacral strain was manifested by forward flexion of the lumbar spine limited to 20 degrees; the spine was not ankylosed.

2.  For the period from December 12, 2015, the Veteran's lumbosacral strain is manifested by forward flexion functionally limited to no less than 65 degrees, and by combined range of thoracolumbar motion limited to no less than 165 degrees; the spine is not ankylosed, and the service-connected disorder is not productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

3.  The combined disability rating for the Veteran's service-connected disorders is less than 60 percent; the service-connected disorders do not render the Veteran unemployable.





CONCLUSIONS OF LAW

1.  For the period prior to December 12, 2015, the criteria for a 40 percent rating, but not higher, for lumbosacral strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2017). 


2.  For the period from December 12, 2015, the criteria for a rating in excess of 10 percent for lumbosacral strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2017). 

3.  The criteria for a total disability rating due to individual unemployability as a result of service-connected disabilities have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated December 2008, April 2009 and October 2015. See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein. The Veteran was also afforded VA examinations in January 2009, February 2009, December 2015, May 2016, June 2016 and September 2017. The Board finds that the VA examinations in this case are adequate.

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The RO has evaluated the Veteran's lumbar spine in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017). Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than85 degrees; or the combined range of motion of the thoracolumbar spine not greater than120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In addition, IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 20 percent disability rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Relevant evidence of record consists of VA examinations and opinions conducted in January 2009, February 2009, December 2015, May 2016, June 2016 and September 2017, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  

The Veteran's private treatment records and VA treatment records note the Veteran's complaints of back pain, December 2008 diagnosis for spinal stenosis, and back pain with radiation down the legs. The private treatment records and VA treatment records do not note any back examinations that address range of motion or muscle spasms.   

In a January 2009 private treatment record the medical provider noted that the Veteran sustained a fall in March 2007 that resulted in L1 fracture. The Veteran was doing well up until 5 months prior, when the Veteran woke up with the sudden onset of pain the lower back. The pain is sharp, associated with tingling in the lumbar region, associated with radiation to both legs.  

At the January 2009 VA examination, the Veteran complained of pain in the low back to hips. The pain occurred daily and lasted all day and night. The Veteran described the pain as severe and he stated that he suffered from stiffness of the entire spine. The Veteran stated that the stiffness was constant and lasted all day. The Veteran described the stiffness as severe. The Veteran also stated that he suffered from weakness in the low back and hips. The Veteran described the weakness as moderate, constant, and lasting all day and night. The Veteran stated that he suffers from flare-ups.  The flare-ups occurred every day and last all day. The Veteran stated that the flare-ups begin when he wakes up in the morning and that the flare-ups are severe. The Veteran uses a cane to for stability when walking. The Veteran stated that he has numbness, weakness, and erectile dysfunction related to the lumbosacral strain.  

The January 2009 VA examiner found an abnormal gait, a forward hunched posture, exaggerated lumbar lordosis, and marked weakness to spinal motion.  The examiner noted moderate kyphosis, no scoliosis, and that he was unable to assess ankylosis due to no x-rays being available.  The examiner found forward flexion to be 20 degrees.  Extension was 20 degrees.  Left lateral flexion was 20 degrees.  Right lateral flexion was 20 degrees.  Left lateral rotation and right lateral rotation was 20 degrees.  The examiner found pain, fatigue, weakness, lack of endurance, painful motion, spasm, instability, and tenderness. The examiner found the Veteran to suffer from erectile dysfunction. The examiner noted that Veteran has had no incapacitating episodes during the past 12 months, no bladder dysfunction, and no bowel dysfunction. The Veteran's reflexes were normal. The Veteran's straight leg raise tests were normal. The lower extremity motor function and sensory function were normal. The examiner diagnosed the Veteran with degenerative spondylolisthesis at L4-5  

In a February 2009 VA opinion, the orthopedist stated that the claims file documents an old sprain and strain from 1987. X-rays back then were normal. Also, lumbar recent x-rays document a new injury with a fracture at L1. Also, x-rays now document DDD at L4-L5. The orthopedist concluded that the Veteran now has DDD, and that it is not likely this was related to remote sprain and strain but rather a natural occurring phenomenon and other injury.  

On the December 12, 2015 VA examination the Veteran stated that he has difficulty with daily activities of standing and walking secondary to pain which shots from his buttocks to his lateral aspect of the leg . On physical examination the examiner noted the Veteran's forward flexion to be 75 degrees, extension to be 10 degrees, right and left lateral flexion was 20 degrees, and right and left lateral rotation was 30 degrees. The examiner stated that range of motion is outside the normal range but is normal for the Veteran because the Veteran is morbidly obese. The examiner further noted that the Veteran's range of motion contributes to functional loss because the Veteran has minimal truncal motion. Pain was noted on examination during forward flexion and extension. There is pain on weightbearing. The examiner observed tenderness or pain on palpation of the joints or associated with the soft tissue of the thoracolumbar spine. The examination was conducted during a flare-up. However, the examiner found that the flare-up did not limit functional ability. The examiner found that the Veteran has guarding or muscle spasm but it did not result in abnormal gait or abnormal spinal contour. The Veteran had a positive straight leg test. The examiner found decreased sensation in the lower right and left leg/ankle and toes.  The examiner noted mild radiculopathy in the right and left lower extremity. No ankylosis of the spine was found. The Veteran does not have IVDS. The examiner noted that the Veteran's lumbosacral strain does not impact his ability to work. The examiner noted that the Veteran was diagnosed with lumbosacral strain, degenerative arthritis of the spine, and spinal stenosis.

An addendum opinion to the December 2015 VA examination was requested and provided in May 2016. The examiner opined that over the long period of lumbar strain and pain likely caused the body to naturally form bony osteophyte, disc height loss is likely secondary to nutritional deficit of decreased motion. As a result, the formation of arthritis and stenosis were formed. Therefore, based upon the long history of symptoms which then manifested as pathology of arthritis and stenosis are related to the Veteran's strain and pain. This is further proven from the degeneration in his neuromuscular examination as described from the Disability Benefits Questionnaire (DBQ) in December versus former DBQ.  

Another addendum opinion to the December 2015 VA examination was requested and provided in June 2016. The examiner stated that the Veteran is as likely as not able to secure gainful employment even with his service connected lumbosacral spine disability. The Veteran has limited motion in his back and weakness in his hip flexion; therefore he would require a sit down job which would allow him to have intermittent breaks every 30 minutes to stretch his back. The Veteran would not be able to partake in heavy lifting, long distance ambulation, as well as jobs which force him to be immobilized over long periods of time. The Veteran's radiculopathy is as likely as not secondary to his spinal stenosis of the lumbar spine.  

In the September 2017 VA examination the Veteran reported that the pain is constant and is getting worse. The Veteran reported that after service he slipped and fell at work causing a compression fracture. The pain got worse in 2008 when he was lifting and pulling something heavy. On examination, the examiner found that the Veteran's forward flexion was 65 degrees, extension 10 degrees, right and left lateral flexion 20 degrees, and right and left lateral rotation 25 degrees. The examiner found that the Veteran's range of motion does not contribute to functional loss. Also, the examiner noted pain on examination, but the pain does not result in or cause functional loss. The Veteran had pain on forward flexion. The examiner noted pain on weight bearing. The examiner found no guarding and muscle spasm. The Veteran did not have muscle atrophy. The Veteran had a positive right straight leg test and a negative left straight leg test. The Veteran does not have IVDS. The examiner noted that Correia is not applicable to the spine. The examiner found that the Veteran's lumbosacral strain does not impact his ability to work. 

The September 2017 VA examiner opined that the Veteran's strain less likely than not caused spinal stenosis, DDD of the thoracolumbar spine, lumbar fracture L1 or radiculopathy of the bilateral lower extremities. The examiner reasoned that strains are acute and transient and are not known to cause deeper issues that are associated with the spine. The examiner further stated that the Veteran's physical findings of decreased range of motion, muscle spasm, guarding, gait abnormalities, abnormal spinal contour, and radicular symptoms are less likely as not due to service-connected lumbosacral strain. These physical findings are more likely than not due to the Veteran's non service-connected spinal stenosis, disc disease, and lumbar fracture because strains are acute and transient and are not known to cause deeper issues that associate with the spine. The examiner further reasoned that the Veterans post-service injury of a L1 fracture, sustained in March 2007, is not due to military service.  

Upon review of the above evidence, the Board finds that the Veteran's lumbosacral strain does warrant a rating higher than the 10 percent currently assigned prior to December 12, 2015. In this case, the Veteran's flexion of the thoracolumbar spine has been worse than 30 degrees with pain on motion, which does warrant a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine. In particular, the Board notes, as discussed above, that at the January 2009 VA examination, the Veteran was noted to have flexion of the thoracolumbar spine to, at worst, 20 degrees with pain on motion. Therefore, a rating of 40 percent is assigned prior to December 12, 2015.  

With respect to a rating higher than 40 percent for the referenced period, the Veteran did not display unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine to warrant a 50 or 100 percent rating, respectively.  Moreover, any neurologic conditions demonstrated by the Veteran have been attributed to his nonservice-connected back disorders.  The evidence does not establish a neurologic condition associated with the service-connected low back disorder for which a separate evaluation may be assigned.

With respect to the period from December 12, 2015, VA examination of that date disclosed flexion to 75 degrees with pain on motion.  The September 2017 VA examiner found flexion to 65 degrees. In this case, the Board has taken into consideration the Veteran's complaints of pain on flexion of the lumbar spine at his VA examinations, discussed above, and nevertheless finds that the Veteran's forward flexion of the lumbar spine is functionally limited to, at worst, the 65 degrees recorded at the September 2017 VA examination.  With respect to the combined range of motion, the record reflects that such motion was present to at least 165 degrees, far in excess of the 120 degrees required for a 20 percent evaluation.  The Board thus concludes that the Veteran's range of motion and functional loss does not warrant a rating over 10 percent for his lumbosacral strain on and after December 12, 2015.  

In that connection, the Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 60 degrees or less (or combined range of motion to 120 degrees or less) on and after December 12, 2015, even when considering pain on motion, to warrant a 20 percent rating. Further, the Board notes that there is no evidence that the Veteran's lumbosacral strain results in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating. The Board acknowledges that the Veteran's VA examinations revealed painful motion of the lumbar spine. However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the 10 percent rating currently assigned on and after December 12, 2015. 

In addition, the VA examiners have determined that the Veteran does not have any abnormal gait or spinal contour that is related to muscle spasm.  A higher rating on this basis therefore is not for application.

Therefore, the Board does not find that a rating higher than the 10 percent, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board has also considered the Veteran's lumbosacral strain under the rating criteria for IVDS. The VA examiners have determined the Veteran's service-connected disorder does not involve IVDS.  In fact, the December 2015 and September 2017 VA examiners specifically found him not to experience IVDS. In any event, the evidence would not support a higher rating, as the evidence is silent for any reference to incapacitating episodes.  As such, a higher rating under the rating criteria for IVDS is not for application.  

The Board also finds that there are no other potentially applicable Diagnostic Codes by which to consider the Veteran's service-connected lumbosacral strain. In this case, he is being rated for limitation of motion of the lumbosacral spine. The Board also notes, as discussed above, that there is no evidence that the Veteran's lumbar spine disorder has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate. The Board further finds that no separate ratings are warranted for neurological disorders. In that connection, the Board notes, as discussed above, that the Veteran has been diagnosed with bilateral lower extremity radiculopathy; however the Veteran is not service-connected for any neurological disorders. Otherwise, no neurological disorder associated with the Veteran's lumbosacral strain has been diagnosed at any point during the appeal period. Thus, the Board finds that no other separate rating for neurological disability is warranted.

Although the May 2016 addendum opinion links the Veteran's DDD to the lumbosacral strain, the Board finds that this opinion is not probative. The examiner offered a rationale for their opinion, however the rationale did not include the Veteran's spine fracture in 2007 to it analysis. Therefore, the Board finds this opinion to be less probative because it did not include Veteran's entire medical history of injuries to the spine. 

The Board acknowledges that the Veteran has complained of painful motion of his lumbar spine. In this case, as discussed in detail above, the Board has taken into consideration the Veteran's complaints of pain but finds that higher ratings are not warranted for functional loss due to pain. The Board does not find that ratings higher than the 40 percent prior to December 12, 2015 and 10 percent thereafter for the Veteran's lumbar spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

The Board has considered the Veteran's and his representative's contentions with regard to his claims for higher ratings for his service-connected lumbosacral strain.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria. See Bostain v. West, 11 Vet. App. 124, 127 (1998).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against these claims, that doctrine is not helpful.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Entitlement to TDIU

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

Service connection is in effect for lumbosacral strain, evaluated as 40 percent disabling prior to December 12, 2015 and 10 percent thereafter, and left varicocelectomy evaluated as noncompensable. Accordingly, the Veteran's service-connected disabilities do not meet the schedular percentage requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a) (2017). As the Veteran does not meet the schedular requirements, the only remaining question in this case is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability for purposes of an extra-schedular TDIU evaluation under 38 C.F.R. § 4.16(b) (2017).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Id. Therefore, at the RO level, rating boards are to submit to the Director, Compensation Service (Director), for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2017). The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue. 38 C.F.R. § 4.16(b) (2017).

The Board itself cannot assign an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). However, the Board can adjudicate whether to refer a case to the Director for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to Director for review, an appellant may "continue to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511(a), 7104(a) (2012) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b) (2017). Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 (2017).

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income. In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In a March 2009 Disability Attending Physicians Statement to the Veteran's employer, the Veteran's private medical provider indicated that the Veteran could not sit or stand for over 15 minutes without increasing pain in the Veteran' s back.  

In a February 2010 correspondence, the Veteran stated that his employer elected to retire him at permanent total disability at the age of 58. The Veteran further stated that the lower back strain he incurred in service is a hindrance and has expedited all other arthritis now attacking his body. The Veteran stated that his personal hygiene has been affected as a result, he can no longer walk for more than 50 yards without pain and exhaustion, and the Veteran cannot stand more than 15 minutes. 

In a November 2015 Statement in Support of Claim, the Veteran stated that he never filed for Individual Unemployability status, so that should never have been in the appeals process.  

The June 2016 VA addendum opinion found that the Veteran is as likely as not able to secure gainful employment even with his service-connected lumbosacral spine disability. The examiner stated that the Veteran has limited motion in his back and weakness in his hip flexion; therefore he would be required to perform sedentary work which would allow him to have intermittent breaks every 30 minutes to stretch his back. The Veteran would not be able to perform heavy lifting, long distance ambulation, or jobs which force him to be immobilized over long periods of time.  

The September 2017 VA examiner noted that the Veteran's lumbosacral strain would not impact his ability to work.  The examiner stated that the Veteran would be limited to sedentary employment with frequent breaks.  

The Board agrees with the conclusions reached by the June 2016 and September 2017 VA examiners. The Board finds the VA examiner's reports to be probative.  The examiners conducted evaluations of the Veteran's lumbosacral strain, claims file, and specifically addressed the Veteran's ability to work. The Veteran confirmed the examiner's findings in stating that he was not interested in filing a claim for Individual Unemployability. The VA examination reports provide competent and probative evidence that the Veteran is not unemployable due solely to service-connected disability; the weight of the evidence is thus against a finding that the Veteran is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extra-schedular basis, and this claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an evaluation of 40 percent, but no higher, prior to December 12, 2015, for lumbosacral strain is granted.  

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain on and after December 12, 2015, is denied.  

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


